765 F.2d 1117
William P. LOFTIN, Sr., d/b/a Loftin Dairy, Appellant,v.UNITED STATES, Appellee.
Appeal No. 85-1017.
United States Court of Appeals,Federal Circuit.
June 28, 1985.

Appealed from United States Claims Court;  Lydon, Judge.
Nathan A. Bicks, Burch, Porter & Johnson, Memphis, Tenn., argued for appellant.  With him on the brief were Henry P. Doggrell and John S. Porter, Memphis, Tenn.
Genevieve Holm, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for appellee.  With her on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Robert A. Reutershan, Asst. Director and Michael A. Gordon, Washington, D.C.
Michael Werner, Dept. of Agriculture, Washington, D.C., of counsel.
Before FRIEDMAN, Circuit Judge, COWEN, Senior Circuit Judge, and KASHIWA, Circuit Judge.
COWEN, Senior Circuit Judge.


1
William P. Loftin, Sr. appeals from the November 19, 1984 decision of the United States Claims Court, 6 Cl.Ct. 596 (1984), which granted summary judgment to the United States.  After fully considering the record and submissions of the parties, we affirm on the basis of the exhaustive and well-reasoned opinion of the court below.


2
AFFIRMED.